IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL             :   No. 2251 Disciplinary Docket No. 3
                                           :
             v.                            :   No. 32 DB 2016
                                           :
DAVID PAUL JOHNSON                         :   Attorney Registration No. 205469
                                           :
                                           :   (Berks County)




                                        ORDER


PER CURIAM


      AND NOW, this 7th day of March, 2016, upon consideration of the Verified

Statement of Resignation, David Paul Johnson is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).



      Justice Eakin did not participate in the consideration or decision of this matter.